EXHIBIT 99.1 Investor Relations: ICR, Inc. John Mills, Senior Managing Director (310) 954-1100 John.Mills@icrinc.com Company: Javo Beverage Company, Inc. William Marshall (760) 560 - 5286ext. 503 investing@javobeverage.com JAVO BEVERAGE COMPANY ANNOUNCES RECORD SALES; IMPROVED OPERATING MARGIN IN THE FOURTH QUARTER Fourth Quarter Gross Sales Increase 48.8% to $4.8 Million Fourth Quarter Gross Profit Grew 141.8% to $1.1 Million Full Year Gross Sales Increase 18.1% to $23.1 Million Full Year Gross Profit Margin Expands to 41.3%, an Improvement of 670 Basis Points SAN DIEGO, CA – March 17, 2010 Javo® Beverage Company, Inc. (OTC BB: JAVO), a leading supplier of premium dispensable coffee and tea-based beverages to the foodservice industry, announced today its audited financial results for the fourth quarter and full year 2009. Financial Highlights for the Fourth Quarter · Gross sales increased 48.8% to $4.8 million from $3.2 million in the fourth quarter 2008. · Net sales increased 46.1% to $3.6 million from $2.5 million in the prior year period. · Dispensed products sales were $4.2 million compared to $2.9 million, or 45.7% above the fourth quarter 2008. · Gross profit as a percent of net sales for the quarter expanded to 31.1% from 18.8% in the fourth quarter of 2008, an increase of 1,232 basis points from the year ago period. · Selling and marketing expenses for the quarter decreased $26 thousand to 31.1% of net sales, a 1,540 basis point improvement from Q4 2008. 1 Javo Beverage Company – page 2 · Operating loss decreased to $2.5 million from $3.0 million, a $489 thousand improvement over the fourth quarter of · Net loss was $3.2 million for the quarter, a $779 thousand improvement over the fourth quarter of 2008.Excluding non-cash items, the Company’s net loss of $1.6 million was $0.7 million lower than in 2008. Financial Highlights for the Full Year 2009 · Gross sales for the full year increased 18.1% to $23.1 million from $19.6 million in 2008. · Net sales increased 8.8% to $18.7 million from $17.2 million in 2008. · Dispensed products sales for the full year 2009 were $21.0 million, up 33.9% over the same period in 2008. · Gross profit as a percent of net sales increased 670 basis points to 41.3% from 34.7% in the prior year. · Selling and marketing expenses decreased $254 thousand to 25.3% of net sales compared to 29.0% in 2008. · Net loss was $13.7 million, compared to $10.8 million in 2008.Excluding non-cash items, the Company’s net loss of $2.9 million was $2.2 million lower than in Reclassification of Marketing Allowances The Company has chosen to reclassify marketing discounts and returns that are paid to various customers through bill backs or direct payments, from a selling and marketing expense in SG&A to a deduction from gross sales to arrive at net sales.The reclassification is being done to provide greater transparency for selling and marketing expenses by separating contracted customer discounts and allowances from other sales and marketing costs.The table below provides a comparison of the two income statement presentations before and after the reclassification.Additional details are presented in the Company’s Annual Report on Form 10-K for 2009, filed March 16, 2010. The reclassification of marketing allowances had no effect on the Company’s gross sales or earnings. 2 Javo Beverage Company – page 3 2009 Comparative Income Statement Before & After Reclassification Before After Gross sales $ 23,097,334 $ 23,097,334 Discounts & returns (292,142 ) (4,408,682 ) Net sales 22,805,192 18,688,652 Cost of sales (10,961,560 ) (10,961,560 ) Gross profit 11,843,632 7,727,092 Operating expenses: Selling and marketing (4,721,913 ) (4,721,913 ) Allowances (4,116,540 ) Total selling and marketing (8,838,453 ) (4,721,913 ) General and administrative (9,568,715 ) (9,568,715 ) Total operating expenses (18,407,168 ) (14,290,628 ) Loss from operations (6,563,536 ) (6,563,536 ) Total other expense (7,094,035 ) (7,094,035 ) Net loss $ (13,657,571 ) $ (13,657,571 ) Fourth Quarter 2009 Review For the fourth quarter of 2009, gross sales increased to $4.8 million, up 48.8% from $3.2 million in the same quarter in 2008.Net sales for the fourth quarter of 2009 increased 46.1% to $3.6 million, after deducting variable marketing allowances of $1.2 million.Gross sales from dispensed products, the Company’s primary source of revenue, grew to $4.2 million, a 45.7% increase compared to the prior year quarter.This improvement was due, primarily, to an increase in the number of beverage dispensing locations serving Javo’s coffee and tea products.At the end of the fourth quarter, the Company owned and serviced 5,209 beverage dispensers at customer locations using its coffee and tea concentrates.In addition, the Company estimates that there are approximately 6,300 additional locations purchasing the Company’s products that own and service their own dispensing equipment.Total owned and estimated customer owned dispensing locations of 11,509 were 25% higher at the close of Q4 2009 compared to the same period a year ago.The method for computing the number of dispensing locations has been modified from prior reports in order to provide greater visibility into the value of a dispensing location.Specifically, the revised metric for dispensers includes only dispensers that had been installed and were generating product revenue as of December 31, 2009.Locations sold by the Company but pending activation will be included in the metric after installation in order to better correlate dispenser totals with Company revenue. The Company’s revenue from bulk ingredients and packaged coffee and tea mixes, which do not utilize dispensing equipment, was $541 thousand, compared to $286 thousand for the fourth quarter of 2008.Non-dispensed product sales growth during the quarter was due primarily to the timing of production runs for certain customers. 3 Javo Beverage Company – page 4 For the fourth quarter of 2009, gross profit increased 141.8% to $1.1 million from $468 thousand in the same period of 2008.Gross profit as a percentage of net sales for the quarter increased 1,232 basis points to 31.1% as the Company benefited from operating leverage and purchasing efficiencies derived at the higher sales level, the integration of several manufacturing processes, and a favorable shift in product mix towards higher margin iced coffee. Fourth quarter 2009 sales and marketing expenses decreased $26 thousand to $1.1 million, or 31.1% of net sales, compared to $1.2 million, or 46.4% of net sales, in the fourth quarter of 2008. General and administrative expenses for the fourth quarter of 2009 were $2.5 million, or 70.0% of net sales, compared to $2.3 million, or 94.2% of net sales, for the same period last year.Excluding non-cash depreciation, amortization and stock-based compensation, general and administrative expenses increased $103 thousand compared to the year ago period but decreased as a percentage of net sales by 1,421 basis points. For the fourth quarter of 2009, other income/expense items totaled $705 thousand compared to $995 thousand in the comparable period last year.The decrease was primarily due to a $468 thousand reduction in interest expense offset by a reduction in derivative income. The Company’s net loss for the quarter was $3.2 million, or ($0.01) per share, compared with $4.0 million, or $(0.03) per share, in the same quarter of the previous year.Excluding non-cash items, the Company’s fourth quarter net loss was $1.6 million, $0.7 million lower than the same quarter in the prior year. Full Year 2009 Review For the full year of 2009, gross sales increased to $23.1 million, up 18.1% from $19.6 million in 2008.Net sales for 2009 increased 8.8% to $18.7 million.Gross sales from dispensed products, the Company’s primary source of revenue, grew to $21.0 million, a 33.9% increase compared to the prior year.The Company’s revenue from bulk ingredients and packaged coffee and tea mixes, which do not utilize dispensing equipment, was $2.0 million, representing a decline of $1.7 million versus the full year of 2008.Non-dispensed product sales were lower, partly, due to a change in the way that the Company invoices one of its largest packaged coffee customers that had the effect of lowering revenue but not affecting gross profit. 4 Javo Beverage Company – page 5 For the full year of 2009, gross profit increased 29.8% to $7.7 million from $5.9 million in 2008.Gross profit margin for the year increased 670 basis points to 41.3% as the Company continued to benefit from operating efficiencies gained through the integration of several manufacturing processes and a favorable shift in product mix to dispensed products. Full year 2009 sales and marketing expenses decreased to $4.7 million, or 25.3% of net sales, compared to $4.9 million, or 29.0% of net sales, in 2008.As discussed previously, variable marketing allowances were reclassified from sales and marketing expense to a reduction from gross sales. Net loss was $13.7 million, or $(0.05) per diluted share, compared to a net loss of $10.8 million in 2008, or $(0.07).Excluding non-cash items, the Company’s net loss of $2.9 million was $2.2 million lower than in Liquidity and Capital Resources As of December 31, 2009, the Company had cash and cash equivalents of $1.6 million compared to $905 thousand as of December 31, 2008. In November 2009, the Company entered into an agreement with a current lender to provide $4.0 million for a working capital loan, carrying interest at 12%, and issued 15.0 million shares of its common stock. The $4.0 million promissory note requires no interest or principal payments until the maturity date at the end of its sixty-six month term.In addition, the Company has a commitment for an additional $3.5 million to fund debt service on the lender’s existing $12.0 million promissory note funded in April 2009. The Company is required to issue promissory notes and 3.75 shares of common stock for every dollar advanced on this commitment.These additional promissory notes accrue interest at 12% per annum and require no interest or principal payments until the maturity date at the end of its sixty-six month term.Additional details of the offering are disclosed in a Company Form 8-K filing dated November 19, Management Comment “During 2009, we made important, steady progress in many areas of our business.Gross sales grew 18% despite unfavorable weather conditions for our iced coffee products, gross margins increased by 670 basis points and we reduced operating expenses as a percent of net sales by 295 basis points,” commented Cody C. Ashwell, chairman and CEO of Javo Beverage Company.“Throughout 2009, we entered into new account relationships for our dispensed coffees and teas and increased the number of dispenser locations in a challenging economic climate.” 5 Javo Beverage Company – page 6 Gary Lillian, president of Javo Beverage Company, added, “For our fourth quarter, we experienced a 35% increase in hot coffee sales and our iced coffee business improved 75% even as many of our regions were working through high inventories following unseasonably wet and cold weather in the summer.These were positive rates of growth given that our year ending base of 11,509 installed, revenue generating dispensers was 25% above the same point in 2008.This dispenser total revises the method of past reports to eliminate sold but pending installations and report only on the locations that were estimated to be installed at customer foodservice locations.The installed dispenser metric is intended to provide better insight into and correlation with our dispensed products revenue.” Mr.
